ORDER
Lewis, Chief Justice.
The records in the Office of the Clerk of the Supreme Court show that on May 15, 1974, Francis Ray Martin, of Cayce, South Carolina, was admitted and enrolled as a member of the Bar of this State.
In a letter addressed the Supreme Court on April 26, 1976, Francis Ray Martin tendered his resignation as a member of the Bar of South Carolina. Mr. Martin’s letter is made a part of this Order.
The Board of Commissioners on Grievances and Discipline in its report dated August 27, 1976 recommended that the Court accept Mr. Martin’s resignation.
It is therefore ordered that the resignation of Francis Ray Martin be accepted. He shall forthwith deliver to the Clerk of the Supreme Court his license to practice law in this State and his name shall be stricken from the roll of attorneys.
*349Let this Order be published with the opinions of this Court.